Norton, J.
In this case, plaintiff could not recover for damage resulting to their credit as merchants, by reason of issuance of the attachment, nor for the necessary loss of time in releasing it, nor the legal expenses of defending the first suit brought against them. Evidence would be admitted to show the outlay made by plaintiffs in procuring the release of attachment. The motion for a nonsuit would be granted, on the ground that the filing and service of notice and entry on clerk’s register were not a judgment of discontinuance—the statute requiring the defendants to obtain judgment before they would he entitled to recover on the undertaking on attachment. The Court-held, also, that though the same counsel who now appeared for defendants instituted the action against Lyon & Cannon in the first place, and made the entry of its discontinuance on the clerk’s register, and served notice of same on Lyon & Cannon, yet they were at liberty to deny the action had ever been discontinued as a defense to this action on the attachment bond, as they were now appearing for different parties. Judgment of nonsuit.